— Proceeding pursuant to CPLR article 78 to review a determination of Albert Prack, Acting Director of Special Housing/Inmate Disciplinary Program, on behalf of the Commissioner of the New York State Department of Correctional Services, dated August 18, 2010, which affirmed the determination of a hearing officer, dated May 26, 2010, made after a Tier III disciplinary hearing, finding that the petitioner violated prison disciplinary rules and imposing penalties.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The determination that the petitioner committed the charged violations of prison disciplinary rules was supported by substantial evidence (see Matter of Mills v Fischer, 85 AD3d 1033 [2011]; Matter of Garcia v Fischer, 63 AD3d 835 [2009]). The petitioner’s remaining contentions are either without merit or not properly before this Court (see Matter of Lumpkin v *862Fischer, 93 AD3d 1011, 1012 [2012]; Matter of Correnti v Prack, 93 AD3d 970, 971 [2012]; Matter of Brown v Fischer, 91 AD3d 1336, 1337 [2012]; Matter of Collins v Fischer, 89 AD3d 1355, 1356 [2011]; Matter of Salvatierra v Weeden, 88 AD3d 728 [2011]). Skelos, J.P., Balkin, Leventhal and Roman, JJ., concur.